DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Park et al. (US 2017/0222138).
 	With respect to claims 1, 2, 4 Park describes a composition comprising: water, sodium hypochlorite, which would be soluble in water to provide hypochlorite ion, (abs; para 132); an pH adjuster such as monoethanolamine at 0.01-10 mass % (para 18,46, 47); quaternary ammonium hydroxide such as a tetraalkylammonium hydroxide  with a lower (1-4 carbon atoms) alkyl group, which would be soluble in water to provide a tetraalkylammonium ion with claimed formula 1 (para 64).
 	With respect to claim 3, the alkyl R groups is a methyl group.  Tetramethylammonium hydroxide (para 64).
 	With respect to claim 7, the pH measured at 25 degrees C is from 11-14 (para 74, 76).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 1 above, and further in view of Briggs et al. (US 20180323151).
 	With respect to claim 8, Park doesn’t describe the pH buffer includes a boric acid.  Briggs describes a same composition for removal of Ru wherein he teaches using pH buffer agent such as boric acid (para 28).  It would have been obvious for one skill in the art before the effective filing date of the invention to use such known buffer agent in light of Briggs because using known product with the same intended purpose, in this case to adjust the pH, would provide the composition with expected results.  MPEP 2144.06.
Claim(s) 1-5, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (WO 2011074601).
 	With respect to claims 1-5, 8 Saito describes a composition comprising: water, oxidizing agent of hypochlorite ion at concentration from 0.1-12 wt% (pages 3, 4 of the translation); a pH buffer including phosphoric acid, carbonic acid and boric acid; a basic compound such as tetramethylammonium hydroxide, tetraethylammonium hydroxide, which provides claimed tetraalkylammonium ion of formula 1 in water (page 4 of the translation).  Unlike claimed invention, Sato doesn’t describe that the pH buffer agent is from 0.0001-10 mass %.  However, he teaches that a there is no limitation as long as it doesn’t affect the etching performance (page 5) and the pH is in the range of 10.5-3 (claim 5).  Therefore, it would have been obvious for one skill in the art before the affective filing date of the invention to use any amount of the pH buffering agent as long as it can maintain the pH of the solution at a desired pH to with expected results.
 	With respect to claim 7, Saito describes the composition exhibits a pH value within the pH range (10.5-3) at the use etching temperature at 15-60 degrees C.  Which would include a pH between 7-14 at etching temperature of 25 degrees C.
Election/Restrictions
Applicant’s election of claims 1-5, 7 and 8 in the reply filed on 9/14/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



9/26/2022